Title: Gérard to the American Commissioners, 20 December 1777
From: Gérard, Conrad-Alexandre
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Messieurs
De Versailles ce 20. Xbre. 1777.
J’ai recu la lettre que vous m’avés fait l’honneur de m’ecrire avec celle qui y etoit jointe et dont je suis chargé de vous remercier.
Voici le paquet dont les deux passagers voudront bien se charger. Il est adressé au Commissaire ordonateur de la marine. On ne lui mande pas leurs noms, et celui de Deane etant fort connu, on desire que Mr. simeon Deane évite de se nommer ainsi au Commissaire ni aux endroits où il descendra et logera.
On pense d’ailleurs, Messieurs, que le meilleur moyen de pourvoir au secret seroit que les deux voyageurs s’arretassent dans le petit bourg où l’on s’embarque pour Bourdeaux et que de là ils ecrivissent à Mr. le Moine que les personnes de l’arrivée desquelles il doit etre prevenu sont dans tel lieu, et ont des depeches secretes de la Cour à lui remettre. Ce Commissaire viendroit alors prendre ces paquets ou envoyeroit une personne seure [sûre] pour cet effet et feroit les dispositions pour l’embarquement. De cette maniere on eviteroit l’inconvenient de descendre à Bordeaux et de demeurer peutetre renfermé chez le Commissaire de la marine, car on recomande particulierement de ne pas se montrer en ville. On prend au surplus, Messieurs, toute confiance dans l’empressement avec lequel vous entreres dans le plan d’assurer le secret le plus absolu. J’ai l’honneur d’etre avec la consideration la plus respectueuse Messieurs Votre tres humble et tres obeissant serviteur
 
Notation: Monsr. Gerard Versailles 20 decr. 177
